Reasons for Allowance
1-9, 11-12, and 14-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
	Applicant’s terminal disclaimed filed 03/24/2021 is approved. 
	Applicant further argues that Kometani (US 2019/0144650) is commonly owned and thus falls under the 35 U.S.C. 102(b)(2)(c) exception.
	Given applicant has overcome the double patenting rejections and the rejection over Uchiumi (EP 1477514) in view of Kometani, the claims are passed to allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781